Citation Nr: 1228311	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  05-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disorder, manifested by mild degenerative arthritis, for the period prior to July 27, 2011, to include specific consideration on an extraschedular basis under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to a rating in excess of 10 percent for a right knee disorder, manifested by retropatellar arthralgia with ligament laxity, for the period prior to July 27, 2011, to include specific consideration on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to an increased evaluation, on both a schedular and extraschedular basis, for a post-operative right total knee arthroplasty, rated as 30 percent disabling since August 31, 2012.

4.  Entitlement to an increased evaluation for a left knee disorder, to include specific consideration on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In an October 2008 decision, the Board denied evaluations in excess of 10 percent for the Veteran's separately rated right knee disorders (mild degenerative arthritis of the right knee with retropatellar arthralgia and ligament laxity) and remanded his claim for an increased rating for a left knee disorder (left knee retropatellar arthralgia with ligament instability).  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  By an Order dated August 2009, that Court granted a Joint Motion for Partial Remand vacating the October 2008 denial of the Veteran's right knee claims and remanding those claims to the Board for further consideration.  The Board, in turn, remanded those claims to the RO for additional development in compliance with the terms of the joint motion.  

Parenthetically, the Board notes that the Veterans Court's August 2009 Order also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue had not been previously adjudicated by the Board.  Nevertheless, the Veterans Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In the instant case, evidence of unemployability was submitted while the Veteran was appealing the ratings assigned for his service-connected right knee disorders.  Accordingly, the Board finds that, in compliance with the August 2009 Order, an implicit TDIU claim was part of the Veteran's pending right knee claims.  Significantly, however, the record reflects that, following the issuance of the August 2009 Order, the RO granted a TDIU rating, effective February 1, 2009.  The Veteran was notified of that decision in a letter dated March 2, 2010.  To the Board's knowledge, the Veteran has not disagreed with the RO's decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of 'downstream' issues such the effective date).  Therefore, the Board finds that the TDIU claim has been resolved and is no longer in appellate status.  

As a final introductory matter, the Board observes that, pursuant to its initial October 2008 remand, the RO issued a February 2010 supplemental statement of the case assigning an increased rating of 30 percent for the Veteran's left knee disorder, effective June 1, 2008.  Thereafter, in accordance with the Board's April 2010 remand, the RO readjudicated the Veteran's right knee claims and awarded a single temporary total rating under the diagnostic code governing knee replacements.  See 38 C.F.R. § § 4.71a, Diagnostic Code 5055.  The Board observes that this 100 percent rating became effective on the date of the Veteran's right knee arthroplastic surgery (July 27, 2011) and is scheduled to expire on August 31, 2012.  At that time, a 30 percent evaluation is set to take effect, replacing the two 10 percent ratings previously assigned for right knee degenerative arthritis and retropatellar arthralgia.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5010-5060.  Accordingly, as the Veteran is not yet in receipt of a permanent total rating for any of his right knee disorders, the claims predicated on those disabilities remain in appellate status, along with his request for a higher left knee rating.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the issues before the Board are as phrased on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although wary of incurring further delay in this long-pending appeal, the Board is constrained by the fact that proper adjudication of the Veteran's claims requires additional development. 

In its October 2008 decision, the Board determined that the Veteran's right knee disorders did not warrant ratings in excess of 10 percent under Diagnostic Codes 5257 (recurrent subluxation or lateral instability) and 5010-5260 (traumatic arthritis and limitation of flexion) of the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260, 5257 (2011).  The Board also found that the Veteran's right knee claims did not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, the Veterans Court subsequently determined that the Board had erred in this regard by failing to consider Social Security Administration (SSA) records showing that the Veteran was unemployed, in part, because of his bilateral knee disorders.  Accordingly, the Veterans Court concluded that, on remand, the Board should review this SSA evidence and then determine whether referral for extraschedular consideration was proper.   

After duly considering the above evidence, the Board determined that further consideration of the Veteran's knee claims was warranted on an extraschedular basis.  However, as the Board was statutorily precluded from assigning extraschedular ratings in the first instance, it was obligated to remand the case to the agency of original jurisdiction (AOJ) for referral to designated VA officials.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 377 (1996).  

Specifically, in its April 2010 remand, the Board directed the AOJ to apply the Veterans Court's recently promulgated guidance for adjudicating extraschedular rating claims.  Thun v. Peake, 22 Vet. App. 111 (2009).  That guidance takes the form of a three-step test, which interprets 38 C.F.R. § 3.321(b)(1) as triggering the need for an extraschedular rating when the following criteria are met: 1) the probative evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disorder at issue are inadequate; 2) the claimant exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization, which cast his overall disability picture outside governing regulatory norms; 3) the Under Secretary for Benefits or the Director of the Compensation and Pension Service determines that the award of an extraschedular evaluation is necessary to accord justice.  Id.

Significantly, it does not appear that the AOJ substantially complied with the Board's directive regarding the factors contemplated under 38 C.F.R. § 3.321(b)(1) in the context of Thun.  Indeed, although the AOJ scheduled the Veteran for a December 2011 VA examination, which yielded findings of occupational impairment and hospitalization related to his knees, that rating agency declined to apply those findings, or any of the other evidence concerning unemployability, in determining whether to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Instead, as noted above, the AOJ issued an August 2011 rating decision granting a temporary total schedular rating for 13-month period following the Veteran's right knee surgery (an event that had been documented in the December 2011 examination report).  Neither that August 2011 rating action nor the ensuing January 2012 supplemental statement of the case made any mention of the extraschedular issue.  

A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, as the AOJ has not yet fulfilled the Board's request for consideration of referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), an additional remand is necessary so that such development may be completed.  Stegall, 11 Vet. App. at 271.  

Next, the Board wishes to emphasize that, in considering whether to increase the Veteran's knee disorder ratings on either a schedular or an extraschedular basis, the AOJ should take into account all periods on appeal in which total schedular evaluations have not been assigned.  38 C.F.R. 3.321 (b); see Barringer v. Peake, 22 Vet. App. 242 (2008) Colayong v. West, 12 Vet. App. 524 (1999).  This includes the period since February 1, 2009, when the Veteran's TDIU rating took effect.  The Board recognizes that, in its January 2012 supplemental statement of the case, the AOJ determined that the Veteran's recent TDIU award had effectively mooted his pending claims for higher individual disability ratings.  Nevertheless, the AOJ's assumption that a TDIU represents "the highest evaluation awarded for service-connected disabilities" has been conclusively rejected by the Veterans Court.  Indeed, in precedential case law, that judicial body has held that, even when a TDIU is granted, a Veteran is still entitled to adjudication of his increased rating claims for individual disabilities.  See Colayong, 12 Vet. App. at 536-37 (1999); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that because extraschedular rating and TDIU ratings are measured differently, those claims are not inextricably intertwined).  Accordingly, the Board finds that, on remand, the AOJ should expressly consider whether higher individual ratings have been warranted for the Veteran's right knee disorders at any time since February 1, 2009.  Additionally, the AOJ should consider whether such higher ratings have been warranted throughout any of the previous appeals period dating back to July 15, 2002.  See 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that in cases involving non-initial increased rating claims, the period on appeal extends from one year prior to the date of receipt of the claims at issue).

The Board recognizes that the full disability period on appeal was not addressed in the December 2011 VA examination, which focused on the current nature and severity of the Veteran's bilateral knee disorders.  Nevertheless, the Veterans Court has recently held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In this case, the Veteran has persistently argued that his right and left knee symptoms have warranted higher compensation throughout the long pendency of his appeal.  While a lay person, he is competent to testify as to symptoms, such as knee pain and instability, which are capable of personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Nevertheless, he is not competent to opine as to whether such symptoms merit higher evaluations in the context of the applicable rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). (distinguished by Washington v. Nicholson, 19 Vet. App. 362 (2005), but not overruled with respect to the specific proposition noted above).

In light of the foregoing, the Board finds it necessary to remand the Veteran's claims in order for a VA examiner to provide a retrospective medical opinion.  That opinion should specifically address whether the Veteran's knee disorders have been productive of decreased motion, instability, or other functional loss warranting increased schedular ratings during the entire rating period on appeal.  See Chotta, Vigil.  

Parenthetically, the Board observes that schedular criteria used to rate the Veteran's bilateral knee disorders have not changed throughout the pendency of this appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055, 5257, 5060.  Therefore, the examiner need not consider the earlier incarnations of those rating criteria in evaluating the Veteran's historical knee symptoms.   See VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (providing that separate ratings are assignable for knee arthritis resulting in limited or painful motion (Diagnostic Code 5003) and for instability (Diagnostic Code 5257); and VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (providing that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).  

In contrast, the Board finds that the VA examiner should consider criteria outside the scope of 38 C.F.R. § 4.71a in evaluating the historical nature and severity of the Veteran's knee disorders.  Indeed, given that the Veteran has undergone repeated surgeries on both his left and right knees, which presumably may have resulted in scarring, the Board finds that, in addition to the considering the aforementioned rating codes, the VA examiner should include findings responsive to diagnostic criteria that pertain to scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2011).  Consideration under those separate diagnostic codes is proper because a Veteran can receive compensation for both a musculoskeletal disability and a scar that is related to the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

As an additional point regarding the scar codes, the Board notes that these rating criteria were twice revised, first in August 2002 and then in October 2008.  See 67 Fed. Reg. 49,590-595 (effective August 30, 2002); 73 Fed. Reg. 52710 (effective October 23, 2008).  However, because the Veteran filed his increased rating claims after August 30, 2002, and did not specifically request consideration under the most recently amended ratings, only the criteria in effect from August 30, 2002, to October 23, 2008, need be considered in this instance.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008). 

Next, the Board finds that, in addition to tailoring his opinion to the applicable schedular criteria, the VA examiner should address whether, throughout the historical rating period, the Veteran's left and right knee disorders have been manifested by factors, such as marked interference with employment or frequent hospitalization, which would warrant consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  

The Board now turns its attention to the most recent period on appeal.  In this regard, the Board finds that, along with the retrospective medical opinion outlined above, a VA examination is warranted to ascertain the nature and severity of the Veteran's right knee disorder in the wake of his July 2011 arthroplasty.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination).  

The Board acknowledges that the Veteran's recent surgery served as the basis for his currently assigned total right knee schedular rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  However, as noted previously, this evaluation is due to expire on August 31, 2012, at which time a 30 percent rating is scheduled to take effect.  The latter represents the minimum rating assignable following prosthetic replacement of the knee joint.  A higher rating, with a maximum of 60 percent, may also be granted based on the severity of residual effects such as painful motion or weakness.  Id.

While mindful that the Veteran has already been afforded an additional examination subsequent to his July 2011 arthroplastic surgery, the Board notes that he has presented evidence of ongoing right knee treatment since that examination took place.  As such, it remains unclear whether the overall severity of the Veteran right knee disorder has worsened to the extent that a higher evaluation is warranted for the period following the expiration of his temporary total rating.  Accordingly, the Board finds that an additional VA examination is needed to determine whether a rating in excess of 30 percent is warranted for the period after August 31, 2012.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Indeed, the AOJ itself acknowledged that such an examination would be necessary to assess the severity of the Veteran's right knee disorder at the conclusion of the 100 percent rating period.  Therefore, on remand, the AOJ should follow through on its own plan to administer an additional examination so as to adequately rate the Veteran's right knee claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).
 
A new examination is also warranted with respect to the Veteran's left knee disorder.  Indeed, in a claim for increased compensation, the need for a follow-up examination is triggered whenever there is evidence of worsening of the disability at issue.  Weggenmann, supra.  Such is the case here.  Specifically, the record reflects that, since submitting to the July 2011 arthroplasty, the Veteran has begun experiencing additional left knee problems due to his tendency to overcompensate and favor his right knee.  Moreover, while mindful that the current condition of the Veteran's left knee disorder was addressed by the December 2011 examiner, the Board considers it significant that this clinician noted that additional surgery might be warranted.  Further, the Board observes that, in the weeks immediately following the December 2011 examination, the Veteran sought additional treatment for both his right and left knees.  While those VA records documenting that post-December 2011 treatment have not been associated with the paper claims folder, an electronic version of those records has been added to the Veteran's Virtual VA file.  As such, those post-December 2011 treatment records are considered part of the constructive record under current VA guidelines.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  

In light of the foregoing, the Board finds that the Veteran should undergo an additional VA examination that addresses whether his overall left knee symptoms have worsened and, if so, the specific nature of the aggravation, including any new evidence of employment interference or episodes of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thereafter, the AOJ should readjudicate the Veteran's right and left knee claims, taking into account all pertinent evidence of record throughout the long period on appeal.  And, as stressed previously, the AOJ should address not only the applicable schedular criteria but also whether there are any factors warranting extraschedular consideration in compliance with the terms of the Board's prior remand.  

Additionally, it appears that pertinent medical records may be outstanding.  The Veteran's Virtual VA file confirms that, as of January 2012, he was receiving regular outpatient treatment for his bilateral knee disorders at the Boise VA Medical Center.  There is no indication that this ongoing treatment has ended.  Moreover, the Board considers it significant that the most recent VA treatment records associated with the Veteran's hard-copy claims folder are dated in January 2011.  Accordingly, as the Board is now on notice that additional VA records may exist that are pertinent to the Veteran's right and left knee claims, it finds that efforts should be made to obtain hard copies of all outstanding records dated from January 2011 to the present.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, pertinent private treatment records may also be missing.  The claims folder contains outpatient reports from a private orthopaedic specialist (David Hassinger, M.D.) who prescribed the Veteran a series of Orthovisc injections to alleviate the osteoarthritic inflammations in his left knee.  Significantly, the most recent of those outpatient reports, dated on September 29, 2010, indicates that the Veteran was scheduled to return to the private clinician's office a week later to receive a follow-up set of left knee injections.  However, it is unclear whether that follow-up visit ever took place as no subsequent outpatient records from Dr. Hassinger have yet been requested or obtained.  Conversely, VA has obtained subsequent inpatient records from particular clinician, specifically the report of the July 2011 arthroplasty, which he performed at the Veteran's local VA Medical Center.  Nevertheless, as the possibility of outstanding private outpatient reports has been raised by the record, the Board finds that efforts to obtain those reports should be undertaken along with the other development requested above.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Afford the Veteran an opportunity to identify all healthcare providers who treated him for his right and left knee disorders.  Then, after securing any necessary authorization from the Veteran, obtain all identified treatment records, to include any previously unattained records from the orthopaedist (D. H., M.D.) who prescribed the Veteran Orthovisc injections and then performed his July 2011 right knee arthroplasty.  Explain to the Veteran that his previous authorization form that orthopaedic specialist has expired and that he will need to submit a new authorization for the release of any pertinent private records that have yet to be obtained.  

Next, obtain hard copies of all pertinent treatment records from the VA Medical Center in Boise, Idaho, dated since January 2011.

All reasonable attempts should be made to obtain the requested private and VA records.  If any of these records cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist and that further efforts to obtain them would be futile.  That formal finding should be documented in the Veteran's claims folder.  He should also be personally notified of that formal finding and allowed the opportunity to provide any pertinent records in his own possession.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected right and left knee disorders and to ascertain whether their underlying symptoms are adequately compensated by the VA rating schedule.  

The hardcopy claims folder and Virtual VA file must be reviewed by the examiner, and the examination report must reflect that both were reviewed.  

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the previous VA knee examinations conducted throughout the course of this appeal, the Veteran's pertinent VA and private medical records, and the Veteran's own lay statements regarding a progressive worsening of his right and left knee disorders.

Specifically, the examiner should first provide a retrospective medical opinion with respect to the severity of the service-connected disabilities in order to fill the gaps in the medical evidence of record.  It is particularly vital that the examiner consider the appeals period prior to the Veteran's most recent VA examination, which took place in December 2011.  

In rendering the above opinion, the VA examiner should expressly consider all pertinent schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5010-5060, and 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).  

The examiner should also note the specific instances, if any, in which the Veteran's right or left knee disorders were productive of marked employment interference during the period beginning on July 15, 2002 (one year prior to the date of his increased rating claims) and ending one day before his most recent December 2011 examination.  See 38 C.F.R. § 3.321(b)(1).  

Additionally, the examiner should note the specific occasions in which the Veteran was hospitalized due to one or both service-connected knee disorders during the rating period specified above.  Id. 

Next, after conducting all necessary clinical tests and studies, to include X-rays and other necessary diagnostic procedures, the VA examiner should provide an opinion that specifically addresses the following: 

a.  Describe in detail all symptoms reasonably attributable to the Veteran's service-connected right and left knee disorders (right knee disorder with mild degenerative arthritis, right knee retropatellar arthralgia with ligament laxity disability, and left knee retropatellar arthralgia with ligament instability), as well as the current severity of those service-connected disabilities.  

b.  Indicate the range of motion of the right and left knees expressed in degrees, including the specific limitation of motion due to pain, and state the normal range of motion.  

c.  State whether the Veteran has either instability or recurrent subluxation of the right and/or left knee.  If either recurrent subluxation or lateral instability is found, indicate whether such symptoms are best described as slight, moderate, or severe.  

d.  Indicate whether the Veteran has frequent episodes of locking, pain or effusion in the right and/or left knee joints.  Complete diagnoses should be provided.  

e.  Set forth the extent of any functional loss present in the Veteran's right and/or left knee due to weakened movement, excess fatigability, in coordination, or pain on use.  In this regard, the examiner should also describe the level of pain experienced by the Veteran with respect to each knee and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  

f.  Describe the degree of functional impairment, if any, caused by the service-connected right and/or left knee disabilities.  Any additional impairment on use, or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  

g.  State whether and, if so, how many times since the Veteran's December 2011 VA examination he has been hospitalized due to his service-connected right knee symptoms.

h.  State whether and, if so, how many times since the Veteran's December 2011 VA examination he has been hospitalized due to his service-connected left knee symptoms.

i.  State what impact, if any, the Veteran's right knee problems have on his current activities of daily living, including his ability to obtain and maintain employment.  

j.  State what impact, if any, the Veteran's left knee problems has on his current activities of daily living, including his ability to obtain and maintain employment.  

3.  After completing the above requested actions to include ensuring the completions of the examination requests, and any additional notification and/or development deemed necessary, readjudicate the Veteran's claims for increased ratings for right and left knee disorders.  Consideration should be given to the entire appeals period since July 15, 2002, in which the Veteran has not been in receipt of a 100 percent schedular rating for these service-connected disabilities.  

In considering whether higher schedular ratings are warranted, take into account all applicable rating criteria, including the diagnostic codes pertaining to arthritis, knee replacement/prosthesis, recurrent instability and subluxation, limitation of flexion, and scaring.  See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5055, 5257, 5010-5060, and 7801-7805 (for claims filed after August 30, 2002, and prior to October 23, 2008).  

Also consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  
If any aspect of the decision remains adverse to the Veteran, prepare a supplemental statement of the case that summarizes the pertinent evidence of record and notifies the Veteran of the applicable law and regulations pertinent to the issues on appeal, including VCAA and the relevant schedular and extraschedular rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




